EXAMINER’S AMENDMENT

I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Devanie DuFour on 9/9/2022. 
The application has been amended as follows: 

In claim 30, line 3: replaced “1” with ---15---
	In claim 33, line 3: replaced “the length” with ---a length---

II.	Claims 1-29 are allowed.

III.	Pursuant to the procedures set forth in MPEP § 821.04(B), claims 30-34, directed to the process of using an allowable product, are fully examined for patentability under 37 CFR 1.104. The restriction requirement as set forth in the office action mailed on 6/20/2022 is withdrawn. Claims 30-34 are rejoined and allowed.

IV.	The following is an examiner’s statement of reasons for allowance: The claims distinguish over closest prior art cited in the 892. In an exemplary prior art reference, Kleiner (US 2012/0136442) discloses a tube (e.g. 2) for delivering bone graft (e.g. para. [0002]), an injector (e.g. 12), and a loading aperture (e.g. 4; para. [0137]), but fails to disclose at least an elongated injector tube, the injector tube having a loading aperture, and a cannula configured to move relative to the elongated injector tube from a first position that exposes the at least loading aperture to a second position that extends over the least one loading aperture, as claimed. There would have been no obvious reason to modify the Kleiner apparatus to satisfy at least this/these and/or each of Applicants' claimed limitations, as such modifications would have likely rendered the Kleiner apparatus incapable of continuing to operate/behave in the particular manner set forth within the Kleiner reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.

V.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775